                     Case 2:16-cv-01718-RAJ Document 71 Filed 08/02/19 Page 1 of 3



     Christopher G. Varallo, WSBA No. 29410                                 Hon. Richard A. Jones
1
     Steven J. Dixson, WSBA No. 38101
2    WITHERSPOON ∙ KELLEY
     422 W. Riverside Avenue, Suite 1100
3    Spokane, WA 99201-0300
     Telephone: (509) 624-5265
4
     Facsimile: (509) 458-2728
5    cgv@witherspoonkelley.com
     sjd@witherspoonkelley.com
6

7
     Attorneys for Defendant Bank of America, N.A.

8
                                  UNITED STATES DISTRICT COURT
9                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11    KEITH HUNTER, an individual, and                   No. 2:16-cv-01718-RAJ
      ELAINE HUNTER, an individual,
12                                                      AMENDED CORPORATE DISCLOSURE
                                  Plaintiffs,           STATEMENT OF DEFENDANT BANK
13
                      v.                                OF AMERICA, N.A.
14
      BANK OF AMERICA, N.A.;
15
      SPECIALIZED LOAN SERVICING, LLC, a
16    Delaware limited liability company;
      NATIONSTAR MORTGAGE, LLC, a
17    Delaware limited liability company;
      QUALITY LOAN SERVICE
18
      CORPORATION OF WASHINGTON, a
19    Washington corporation;
      HSBC BANK USA, N.A., as Trustee for
20    Merrill Lynch Mortgage Investors, Inc.,
      Mortgage Pass-Through Certificates, MANA
21
      Series 2007-OAR2;
22    JOHN DOES NO. 1 - 10,

23                                    Defendants.
24

25
               In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule LCR 7.1
26
     Defendant Bank of America, N.A., amends its corporate disclosure statement and states as
27
     follows:
28

     AMENDED CORPORATE DISCLOSURE
     STATEMENT OF BANK OF AMERICA, N.A. - 1
     Case No. 2:16-cv-01718-RAJ
     S1890646.DOCX
                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
                     Case 2:16-cv-01718-RAJ Document 71 Filed 08/02/19 Page 2 of 3




1              Bank of America, N.A. is wholly owned by BANA Holding Corporation ("BANA
2    Holding"). BANA Holding is a direct, wholly owned subsidiary of BAC North America
3    Holding Company (“BACNAH”). BACNAH is a direct, wholly owned subsidiary of NB
4    Holdings Corporation ("NB Holdings). NB Holdings is a direct, wholly owned subsidiary of
5    Bank of America Corporation. Bank of America Corporation is a publicly held company whose
6    shares are traded on the New York Stock Exchange and has no parent corporation. Based on
7    the U.S. Securities and Exchange Commission Rules regarding beneficial ownership, Berkshire
8    Hathaway Inc., 3555 Farnam Street, Omaha, Nebraska 68131, beneficially owns greater than
9    10% of Bank of America Corporation’s outstanding common stock.
10
               DATED this 2nd day of August, 2019.
11

12

13                                               WITHERSPOON  KELLEY

14                                               By:     s/ Christopher G. Varallo
                                                       Christopher G. Varallo, WSBA #29410
15
                                                       Steven J. Dixson, WSBA #38101
16                                                     422 W. Riverside Avenue, Suite 1100
                                                       Spokane, WA 99201
17                                                     Telephone: (509) 624-5265
18
                                                       Fax: (509) 458-2728
                                                       E-mail: cgv@witherspoonkelley.com
19                                                     sjd@witherspoonkelley.com
                                                       Attorneys for Defendant Bank of America, N.A.
20

21

22

23

24

25

26

27

28

     AMENDED CORPORATE DISCLOSURE
     STATEMENT OF BANK OF AMERICA, N.A. - 2
     Case No. 2:16-cv-01718-RAJ
     S1890646.DOCX
                                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                       Spokane, Washington 99201-0300        Fax: 509.458.2728
                     Case 2:16-cv-01718-RAJ Document 71 Filed 08/02/19 Page 3 of 3




1
                                        CERTIFICATE OF SERVICE
2
               I hereby certify that on the 2nd day of August, 2019,
3
           1.      I caused to be electronically filed the foregoing AMENDED CORPORATE
4
     DISCLOSURE STATEMENT OF DEFENDANT BANK OF AMERICA, N.A. with the Clerk
5    of the Court using the CM/ECF System which will send notification of such filing to the
     following:
6

7
                         Brendan W. Donckers
                         bdonckers@bjtlegal.com; admin@bjtlegal.com; ntigner@bjtlegal.com;
8                        rtamngin@bjtlegal.com
9                        Daniel F. Johnson
10
                         djohnson@bjtlegal.com; admin@bjtlegal.com; ntigner@bjtlegal.com;
                         rtamngin@bjtlegal.com
11
                         Roger M. Townsend
12
                         rtownsend@bjtlegal.com; admin@bjtlegal.com; ntigner@bjtlegal.com;
13                       rtamngin@bjtlegal.com

14                       Robert W. McDonald
                         rmcdonald@qualityloan.com; cvnotice@mccarthyholthus.com;
15
                         rockymcdonald@gmail.com
16
                         David J. Elkanich
17                       serve.dje@hklaw.com; teresa.armendariz@hklaw.com
18
                         Garrett S. Garfield
19                       serve.gsg@hklaw.com; teresa.armendariz@hklaw.com

20
            2.     I hereby certify that I have caused to be mailed by United States Postal Service
21
     the foregoing document to the following non-CM/ECF participants at the addresses listed
22   below: None

23         3.      I hereby certify that I have mailed by United States Postal Service the foregoing
24
     document to the following CM/ECF participants at the address listed below: None.

25          4.      I hereby certify that I have hand-delivered the foregoing document to the
     following participants at the addresses listed below: None.
26

27
                                                     s/ Christopher G. Varallo
                                                     Christopher G. Varallo, WSBA No. 29410
28

     AMENDED CORPORATE DISCLOSURE
     STATEMENT OF BANK OF AMERICA, N.A. - 3
     Case No. 2:16-cv-01718-RAJ
     S1890646.DOCX
                                                          422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
